DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 4/1/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Program 2.0 [hereinafter "AFCP-2"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 4/1/2021 AFCP-2 Reply. The result(s) of the additional consideration and/or the updated search are:
The proposed amendments were reviewed. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the proposed amendments are determined to not overcome all of the rejections in the most recent final Office Action. 
The proposed amendments were reviewed. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the proposed amendments are determined to raise at least the following new issue(s). 
The 4/1 Reply proposes amending claims 26 and 32, and cancelling claims 1-7, 10, 11, and 35. 
With respect to claim 26, the 4/1/Reply proposes amending the claim so it deletes the offending language "the first electrode comprising …," and instead introduces "wherein a light transmitting material is used for the first electrode." This appears to have literal support in the original specification.
The 4/1/ Reply also proposes amending claim 26 so it recites "the … second … and the … third [pluralities] of electrodes" do not require the "compris[ing of] light reflective material," but instead are recited as being "not formed in the plurality of light-transmitting portions." This causes a problem because the lack of "compris[ing] light reflective material" broadens the pluralities of second and pluralities of third electrodes to have a scope of reflecting and transparent electrodes, which is a scope not considered before and it is a broadened scope (incidentally, in contravention of the requirements of the AFCP-2 filing and Applicant's express "certification [that the] response includes an amendment to at least one independent claim, and the amendment does not broaden the scope of the independent claim in any aspect"; see, for example, point "3" of the PTO-434 filed on 4/1/2021). 
The proposed amendments in the 4/1/2021 Reply therefore additionally raise the issue of whether this broadened proposed scope (of both electrodes being transparent) has written description support. 
Although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of the AFCP-2 Pilot program, the proposed amendments in the Reply under AFCP-2 do not place the application in allowable form. 
Accordingly, the proposed amendments in the 4/1/2021 Reply are not entered. 

02.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
The 4/1/2021 Reply after the 12/1/2020 "Final Office Action" proposes amending the claims, as explained above. 
Clearly, the proposed claim amendments change scope of independent claim 26 and the dependent claims and therefore, possibly, the disclosure. 
Clearly, the proposed amendments therefore raise new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether the proposed amended claims are restrictable; 
(2) determining whether and how the proposed amendments introduce indefiniteness or new matter, or both;
(3) determining whether and how the proposed amended claims distinguish over the applied prior art references;

(5) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(6) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections of the proposed claims, if they were entered. 
Clearly, the proposed amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
Clearly, and contrary to this contention, the proposed amendments therefore place the application in worse form for appeal.
For the above reasons, the proposed amendments are not entered.
Status of Claims Pending as of the 12/1/2020 Office Action
03.	Proposed, amended claim 26 would overcome the issue of rejection of the claim(s) due to lack of written description support for the electrodes "comprising … " but would raise the issue of lack written description support as to whether the original specification describes an invention wherein both of electrodes 115 and 118 are transparent, as the proposed, amended claim 26 appears to have. 
04.	Since the proposed amended claims are not entered, the objections to and rejections of the pending claims are maintained.
Response to Arguments
05.	The contention in the 4/1/2021 "Reply" to the 12/1/2020 "Office Action" has been fully considered. The contention however is not found persuasive because the proposed amendments are not entered. 
The contention is also not found persuasive because, contrary to the contention of the 4/1/2021 Reply, the applied art would render obvious a transparent first electrode, an EL layer over it, and a plurality of second and third electrodes (in a net formation; see, for example, FIG. 2 of Nakamura showing a net formation of second/third electrodes 44a/44b), wherein the net formation allows for the transparent portion, as recited in proposed claim 26 (as the 103 rejection of pending claims 1 and 26 is explained in pages 14-19 of the 12/1/2020 Final Office Action).
It is noted that the 4/1/2021 AFCP-2 Reply provides no explanation for how a prior art net-like electrode formation for the second/third electrodes (as in Nakamura's FIGs. 1 and 2) would not anticipate the same recited feature in proposed, amended claim 26.
Examiner Called Applicant's Representative 
06.	Examiner Sayadian called Mr. Costellia on 4/5/2021 at about 7 pm, ET, and left a message confirming that the request for reconsideration has been denied. Examiner invited Mr. Costellia to call back should he have any question. 
CONCLUSION
07.	The shortened statutory period for reply to this Office Action expires FOUR MONTHS from the mailing date of the Final Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814